DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 4-6-2022 non-final rejection filed 6-10-2022.
Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter

4.	Claims 1-2, 4-13, 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

GRISWOLD et al (US 20210028725 A1) filed after the effective filing date of the claimed invention discloses an energy harvesting wheel / tire arrangement that comprises multiple surfaces that interact with one another with respect to a piezoelectric component. GRISWOLD et al however does not anticipate nor render obvious a wheel including rim lips, wherein one of the rim lips includes a conductive area; the tire including bead portions, sidewalls, shoulders, a tread oriented in a tread region, and an inner surface; a conductive element extending from a bead portion, and in contact with the inner surface; an electronic device within the vehicle tire; and a ground path extending through a thickness of the vehicle tire from the inner surface to an exterior surface in a contact patch of the tread; wherein the generator is electrically connected to the electrically conductive wheel; wherein the electronic device is electrically connected to the conductive element and the ground path; and wherein the conducive element contacts the conductive area
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDRE J ALLEN/Primary Examiner, Art Unit 2856